DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claim(s) 1-14 and 21-22 are presented for examination based on the amendment filed 10/14/2021.
Claim(s) 15-20 are cancelled.
Claim(s) 1 & 9 are amended.
Claims 21-22 are new.
Rejection(s) under 35 USC 102/103 for claim(s) 1-14 is withdrawn in view of their amendment and arguments presented by the applicant.
Terminal Disclaimer filed 12/14/2021 is approved.
Claim(s) 1-14 and 21-22 are allowed.
----- This page is left blank after this line -----


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-8 and 21 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “a bite line scanning system comprising a first camera and a first laser operable to perform a scanning process on a first shoe part and a second shoe part that are assembled together in order to identify a location of a bite line formed between the first shoe part and the second shoe part upon assembly thereof; a three-dimensional scanning system comprising a second camera and a second laser operable to perform a scanning process on a portion of the first shoe part that is to be covered by the second shoe part while the second shoe part is removed from the first shoe part, wherein the first camera and the first laser are positioned at a first orientation relative to the first shoe part and the second camera and the second laser are positioned at a second orientation relative to the first shoe part, such that the bite line scanning system and the three-dimensional scanning system perform their respective scanning processes from different perspectives;… and generate a tool path for processing the first shoe part using the three- dimensional surface map and the location of the bite line, the tool path generated so that a manufacturing process can be applied to the portion of the first shoe part that is to be covered by the second shoe part upon assembly thereof while being contained within an area bounded by the bite line
The following is an examiner’s statement of reasons for allowance: claim(s) 1-8 and 21 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “using a bite line scanning system, a scanning process that identifies a location of a bite line formed between the first shoe part and the second shoe part when; de-assembling the first shoe part and the second shoe part; performing, using a three-dimensional scanning system, a scanning process on a portion of the first shoe part that is to be covered by the second shoe part while the second shoe part is removed from the first shoe part; generating [2], using a computing device, a three-dimensional surface map of the portion of the first shoe part that is to be covered by the second shoe part upon Page 4 of 18Application No.: 16/733,008Attorney Docket No. 336857/130016US02CON Response Filed: 10/14/2021 Reply to Final Office Action of: 06/15/2021 assembly of the first shoe part and the second shoe part, the three-dimensional surface map generated based on: a first set of data obtained from the scanning process performed by the three-dimensional scanning system, a second set of data obtained from the scanning process performed by the bite line scanning system, and a third set of data that is interpolated and/or extrapolated from a combination of the first set of data and the second set of data [3], wherein the third set of data corresponds to one or more surface areas of the first shoe part that were obscured during the scanning process performed by the three-dimensional scanning system; generating, using the computing device, a tool path for processing the portion of the first shoe part using the three-dimensional surface map, the tool path generated to be contained within an area bounded by the bite line;.” as 
Prior Art of Record
The NPL Prior art reference Hu et al (“Computer vision for shoe upper profile measurement via upper and sole conformal matching”) teaches a system and a method for generating a tool path used for processing a partially assembled article of footwear (Hu: Fig.1 system showing structured light vision system with partially assembled shoe to generate roughing path of abrasive tool - Introduction and section 2) , the system comprising: a bite line scanning system  (Hu : Section 2 “…The developed structured light scanning system, shown in Fig. 1, consists of an analogue camera, a laser line generator, and a linear slide driven by a stepper motor providing the scanning motion for the camera and laser. The shoe to be scanned is clamped pneumatically onto a rotary table,…” showing the bite line scanning system) comprising a first camera and a first laser operable (Hu: Section 3-Section 4 showing sole scanned for the sole edge as bite line)  to perform scanning process on a first shoe part  (Hu : Section 3 & 4 showing first shoe part 
    PNG
    media_image1.png
    289
    353
    media_image1.png
    Greyscale
) and a second shoe part   (Hu : Fig.1 Section 3-Section 4 show shoe upper as second shoe part which is scanned --- see annotated citation below) that are assembled together in order to identify a location of a bite line formed between the first shoe part and the second shoe part upon assembly thereof (Hu: Fig.4 & Section 4 );

    PNG
    media_image2.png
    381
    626
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    618
    589
    media_image3.png
    Greyscale
a three-dimensional scanning system (Hu: Section 2, Fig1-2 showing analogue camera, a laser line generator, and a linear slide driven by a stepper motor providing the comprising a second camera and a second laser operable  (Hu : Section 3 as annotated above) to perform a scanning process on a portion of the first shoe part that is to be covered by the second shoe part (Hu: Section 2-3 and Fig.4 shows the scanning process on first shoe part as upper and outcome as scanned shoe upper ) wherein the first camera and the first laser are positioned at a first orientation relative to the first shoe part  (Hu : Section 3 stating the sole is scanned using camera-laser, that would be first orientation on sole from the side it will mate). 
Hu does not teach the second camera and the second laser are positioned at a second orientation relative to the first shoe part, such that the bite line scanning system and the three-dimensional scanning system perform their respective scanning processes from different perspectives. Emphasis is made that while Hu teaches bite (sole) line scanning for sole and 3D scanning for upper, the claim requires both bite-line scanning with first & second parts together (not only the sole) and 3D scanning to be performed on first shoe part from different perspective (upper from specification Fig.15-16 [0080]-[0091]). Hu not only lacks (1) the teaching of bite (sole) line data obtained from upper-sole (first-second shoe part) together (only teaching data from sole), it also lacks teaching (2)
Further claim 9 discloses new additional limitation which Hu fails to teach. Specifically Hu does not teach “a third set of data that is interpolated and/or extrapolated from a combination of the first set of data and the second set of data”. Specifically since, in the claim, the first set of data is captured as combined upper-sole (first shoe part-second shoe part), the third set of data is not is not the same. Interpolation in shown in Hu Section 5 specifically showing the interpolation of the two data to generate the surface map as shown in Fig.8. 
    PNG
    media_image4.png
    404
    620
    media_image4.png
    Greyscale

However this is not same as the first and second set of data are not taken from different perspective.
Prior Art by Ioannou et al (US Patent No. 6771840) cited by applicant on IDS, teaches in Fig.2-3 how the first point cloud data is grouped with second point cloud data (Col.7 Lines 6-59) like first point cloud from first perspective (table top) and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147

/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Saturday, December 11, 2021